FILED
                              NOT FOR PUBLICATION                              DEC 28 2009

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 IQBAL SINGH DHILLON,                              No. 07-70812

               Petitioner,                         Agency No. A097-602-205

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Iqbal Singh Dhillon, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KAD/Research                                1
protection under the Convention Against Torture (“CAT”). We have jurisdiction

pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Husyev v.

Mukasey, 528 F.3d 1172, 1177 (9th Cir. 2008), and we deny the petition.

       Substantial evidence supports the agency’s adverse credibility determination

because Dillion testified about ongoing police visits to his home but he omitted this

information, without adequate explanation, from his otherwise detailed asylum

application, see Li v. Ashcroft, 378 F.3d 959, 963 (9th Cir. 2004), and his

testimony was inconsistent with his documentary evidence regarding the nature of

his family’s relationship with Simranjit Singh Mann, see Goel v. Gonzales, 490
F.3d 735, 739 (9th Cir. 2007) (inconsistencies between testimony and documentary

evidence support an adverse credibility finding where inconsistencies go to the

heart of the claim). In the absence of credible testimony, Dhillon’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

       Because Dhillon’s CAT claim is based on the testimony the agency found

not credible, and Dhillon points to no other evidence to show it is more likely than

not he would be tortured if returned to India, his CAT claim fails. See id. at 1156-

57.

       PETITION FOR REVIEW DENIED.


KAD/Research                              2                                   07-70812